DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim(s) 1 is/are objected to because of the following informalities:
At line 9 of claim 1, “in an inserting” should be replaced with “in the inserting”.
At line 15 of claim 1, “in a pulling” should be replaced with “in the pulling”.
At line 16 of claim 1, “the engagement” should be replaced with “the plurality of engagement”.
At line 19 of claim 1, “the engagement recess portion” should be replaced with “the plurality of engagement recess portions”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gyoda et al. (US Patent 4,917,403) in view of Daume et al. (US Publication 2005/0242563).
In regards to claims 1-3, Gyoda et al. discloses the claimed limitations including an anchor position adjustment device adjusting a position of an anchor supporting a seatbelt, the anchor position adjustment device comprising:
a guide rail (10) fixed to a vehicle body and having a plurality of engagement recess portions (32) formed to be arranged in a first direction;
a moving member (34) attached to the guide rail in a slidable manner in the first direction and having the anchor attached thereto;
a lock pin (54) provided in the moving member such that the lock pin is able to move in an inserting/pulling direction with respect to the engagement recess portions;
a biasing member (64) biasing the lock pin in the inserting direction of the lock pin with respect to the engagement recess portions;
a release pin (102) extending in a direction intersecting with the inserting/pulling direction from the lock pin; and,
an operation member (94) attached to the moving member in a slidable manner, wherein the operation member has a release inclination surface (104) guiding the release pin in the pulling direction of the lock pin with respect to the plurality of engagement recess portions in accordance with sliding of the operation member (Reference is made to Figures 1-6).


Daume et al. discloses an adjuster for a seatbelt anchor including a release inhibition surface (110a) inhibiting a lock pin (26) from being pulled out from a plurality of engagement recess portions (50a) in a pre-slide state before the operation member (60) slides;
wherein the release inhibition surface is positioned on a side opposite to the guide rail (50) with respect to the release pin (Reference is made to Figures 1A and 1B);
wherein the release inhibition surface extends in a direction orthogonal to the inserting/pulling direction (Reference is made to Figures 1A, 1B and 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the adjustable anchor device of Gyoda et al. in view of the teachings of Daume et al. to include a release inhibition surface so as to prevent the pin from being retracted from the locked position during normal usage due to undesired lateral acceleration or G-forces (Reference is made to Paragraph 0042).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY J GOODEN JR whose telephone number is (571)272-5135.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Barry Gooden Jr./Primary Examiner, Art Unit 3616                                                                                                                                                                                                        
BARRY GOODEN JR
Primary Examiner
Art Unit 3616